COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00199-CR

Alcides Larrinaga a.k.a. Alcides           §    From the 396th District Court
Larringa
                                           §    of Tarrant County (1328386D)

                                           §    August 6, 2015
v.
                                           §    Opinion by Justice Gabriel

                                           §    Concurrence by Justice Sudderth

The State of Texas                         §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel